Case 1:17-cr-00101-LEK Document 813 Filed 01/27/20 Page 1 of 2   PageID #: 7141




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “PRIVATE
          Plaintiff,                   ATTORNEY GENERAL
                                       Anthony Williams
         v.                            MANDATORY JUDICIAL
                                       NOTICE;” DECLARATION OF
                                       COUNSEL; EXHIBIT “A;”
   ANTHONY T. WILLIAMS,                CERTIFICATE OF SERVICE

          Defendant.


      DEFENDANT’S “PRIVATE ATTORNEY GENERAL Anthony
           Williams MANDATORY JUDICIAL NOTICE”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides     DEFENDANT’S “PRIVATE ATTORNEY GENERAL

   Anthony      Williams     MANDATORY          JUDICIAL         NOTICE;”

   Declaration of Counsel, Exhibit “A” and Certificate of Service.
Case 1:17-cr-00101-LEK Document 813 Filed 01/27/20 Page 2 of 2   PageID #: 7142




      Dated: January 27, 2020.



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
